DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-14 are pending.
The foreign priority application No. 2019-175739 filed on September 26, 2019 in Japan has been received and it is acknowledged.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 3-14 are rejected under 35 U.S.C. 103 as being unpatentable over Hatakeyama et al. (TW 201805269A, with attached machine translation) in view of Hatakeyama et al. (TW I578102 B, with attached machine translation).
With regard to claim 1, Hatakeyama et al. (‘269) teach Polymers 3 and 4:

    PNG
    media_image1.png
    251
    612
    media_image1.png
    Greyscale
 

    PNG
    media_image2.png
    265
    653
    media_image2.png
    Greyscale
 (par.0137).
	The second repeating unit of the Polymer 2 and the third repeating unit of the Polymer 4 meet the limitations of claim 1 for “a recurring unit having a phenolic hydroxyl group”, 
The fourth repeating unit of the Polymer 3 and the fifth repeating unit of the Polymer 4 meet the limitations of claim 1 for “a recurring unit adapted to generate an acid upon exposure”.
The first repeating units of the Polymers 3 and 4 contain an acid labile group groups, but these groups do not contain a multiple bond.
Hatakeyama et al. (‘102) teach photoresist materials (see “Technical Field” pm page 1 of the attached translation), and further teach that a group of formula:
 
    PNG
    media_image3.png
    135
    141
    media_image3.png
    Greyscale
 is functionally equivalent to groups of formulas: 
    PNG
    media_image4.png
    147
    251
    media_image4.png
    Greyscale
 as acid-unstable groups(par.0057).
	Therefore, it would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to replace the first repeating units of the Polymers 3 and 4 of Hatakeyama et al. (‘269) with a repeating unit comprising an acid-unstable group of formula (A-3)-3 or (A-3)-4 of Hatakeyama et al. (‘102).
	A repeating unit comprising an acid-unstable group of formula (A-3)-3 or (A-3)-4 above is a recurring unit having an acid labile group having a multiple bond.
	Therefore, the polymers of Hatakeyama et al. (‘269) modified by Hatakeyama et al. (‘102) are equivalent to the polymer in claim 1.
	With regard to claim 3, the third repeating unit of the Polymer 4 of Hatakeyama et al. (‘269) is a recurring unit of formula (b), wherein RA is a methyl group Y1 is (backbone)-C(=O)-O-, m=1, and n=0.
	With regard to claim 4, the fifth repeating unit of the Polymer 4 of Hatakeyama et al. (‘269) is a recurring unit of formula (c2), wherein RA is a methyl group, Z3 is an ester bond, Z4 is -Z41-C(=O)-O-, Z41 is a C10 hydrocarbylene group comprising an O atom, L1 is a single bond, k=1, Rf3 is a hydrogen atom, Rf4 is a C1 fluoroalkyl group, Rf1 and Rf2 are fluorine atoms, A+ is an onium cation.
With regard to claim 5, the fifth repeating unit of the Polymer 4 of Hatakeyama et al. (‘269) is a recurring unit of formula (c2), wherein the cation A+ is a cation of formula (c4) wherein R31 and R33 are C6 hydrocarbyl groups, R32 is a C6 hydrocarbyl group comprising an O heteroatom, and R31 and R32 may bond together via the O atom to form a ring with the sulfur atoms to which they are attached.
With regard to claim 6, the second repeating unit of the Polymer 4 of Hatakeyama et al. (‘269) is a recurring unit of formula (d2), wherein RA is a methyl group, Y1 is an ester bond, AL3 is an acid labile free of multiple bond, and p=0.
With regard to claim 7, the third repeating unit of the Polymer 3 of Hatakeyama et al. (‘269) is a recurring unit of formula (e) wherein RA is a methyl group, X1 is a single bond, AP is a lactone ring.
With regard to claims 8-10, Hatakeyama et al. (‘269) teach photoresist compositions comprising the Polymers 3 and 4 (see the abstract).The photoresist compositions comprise organic solvents and photoacid generators PAG (par.0139 and Table 1 in par.0144).
With regard to claim 11, Hatakeyama et al. (‘269) teach that the photoresist compositions may comprise a quencher (see page 14 of the attached translation).
With regard to claim 12, Hatakeyama et al. (‘269) teach that the photoresist compositions may comprise a water repellency improving agent with a 1,1,1,3,3,3-hexafluoro-2-propanol groups, which is insoluble in water (see page 14 of the attached translation).
Hexafluoroisopropanol (1,1,1,3,3,3-hexafluoro-2-propanol) groups are alkali-soluble groups, as evidenced in par.0030 of Yamashita et al. (US 2009/0111053).
With regard to claims 13 and 14, Hatakeyama et al. (‘269) teach a process comprising the steps of:
-coating a photoresist composition onto a substrate, and pre-baking to form a photoresist film;
-exposing the photoresist film with radiation such as KrF excimer laser, ArF excimer laser or electron beam; and
-developing the exposed photoresist film with a developer (see page 15 of the attached translation).
Claims 1-10, 13, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Hatakeyama et al. (TW I578102 B, with attached machine translation).
With regard to claim 1, Hatakeyama et al. teach the Polymer 2 of formula:

    PNG
    media_image5.png
    227
    602
    media_image5.png
    Greyscale
(par.0148).
	The third repeating unit of the Polymer 2 is a recurring unit having a phenolic hydroxyl group, and the fifth repeating unit of the Polymer 2 is a recurring unit adapted to generate an acid upon exposure.
	The first repeating unit has an acid labile group, but does not have a multiple bond as required in claim 1. 
However, Hatakeyama et al. teach a repeating unit of formula:

    PNG
    media_image6.png
    85
    119
    media_image6.png
    Greyscale
is functionally equivalent to repeating units of formulas: 
    PNG
    media_image7.png
    80
    88
    media_image7.png
    Greyscale
 
    PNG
    media_image8.png
    78
    317
    media_image8.png
    Greyscale
(par.0063 and page 10 of the attached translation).
Therefore, it would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to replace the repeating unit of formula:

    PNG
    media_image6.png
    85
    119
    media_image6.png
    Greyscale
with a repeating unit selected from the following 
    PNG
    media_image7.png
    80
    88
    media_image7.png
    Greyscale
 
    PNG
    media_image8.png
    78
    317
    media_image8.png
    Greyscale
in the Polymer 2 of Hatakeyama et al.
The repeating units above are acid labile group comprising a multiple bond.
Therefore, the polymer in claim 1 is obvious over the polymer of Hatakeyama et al.
With regard to claim 2, a repeating unit of formula:
 
    PNG
    media_image7.png
    80
    88
    media_image7.png
    Greyscale
is a recurring unit of formula (a) wherein RA is methyl, X1 is a single bond, AL1 is an acid labile group of formula (a1), R2 is a C1 hydrocarbyl group, R1 and R3 are hydrocarbyl groups bonded to form an aliphatic ring.
With regard to claim 3, the third repeating unit of the Polymer 2 is a recurring unit of formula (b) wherein RA is methyl, Y1 is (backbone)-C(=O)-O-, m=1, n=2, and R11 is a C1 hydrocarbyl group.
With regard to claim 4, the fifth repeating unit of the Polymer 2 is a recurring unit(c2), wherein RA is a methyl group, Z3 is an ester bond, Z4 is -Z41-C(=O)-O-, Z41 is a C10 hydrocarbylene group, L1 is a single bond, k=1, Rf3 is a hydrogen atom, Rf4 is a C1 fluoroalkyl group, Rf1 and Rf2 are fluorine atoms, A+ is an onium cation.
With regard to claim 5, the fifth repeating unit of the Polymer 2 is a recurring unit of formula (c2), wherein the cation A+ is a cation of formula (c4) wherein R31-R33 are C6 hydrocarbyl groups, and R31 and R32 may bond together to form a ring with the sulfur atoms to which they are attached.
With regard to claim 6, the second repeating unit of the Polymer 2 is a recurring unit of formula (d2), wherein RA is a methyl group, Y1 is (backbone)-C(=O)-O-, p=0, and AL3 is an acid labile group free of multiple bond.
With regard to claim 7, the fourth repeating unit of the Polymer 2 is a recurring unit of formula (e), wherein RA is a methyl group, X1 is a single bond, AP is a lactone ring.
With regard to claims 8-10, Hatakeyama et al. teach a photoresist comprising the polymer, an acid generator, and an organic solvent (page 15 of the attached translation).
With regard to claims 13 and 14, Hatakeyama et al. teach a process comprising the steps of:
-coating the photoresist composition onto a substrate and pre-baking to form a photoresist film;
-exposing the resist film with a light source, such as electron beams;
-developing the exposed resist film (page 16 of the attached translation).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANCA EOFF whose telephone number is (571)272-9810. The examiner can normally be reached Mon-Fri 10am-6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cynthia H. Kelly can be reached on 571-272-1526. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANCA EOFF/           Primary Examiner, Art Unit 1722